Pee Curiam,
The defendant .undoubtedly had a lawful right to make the contract for services upon which the plaintiff’s claim is founded. It was not ultra vires in any sense. The subject-matter of the contract was entirely within the municipal functions of the defendant. The service being in part performed and then suspended for a lawful reason, by the act of the defendant, the plaintiff was entitled to be paid for the service he had rendered. The assignments of error are all dismissed.
Judgment affirmed.